                                                    2:19-mj-07198-EIL # 1                              Page 1 of 31
                                                                                                                                                      E-FILED
  AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                    Tuesday, 24 September, 2019 05:07:38 PM
                                                                                                                                 Clerk, U.S. District Court, ILCD

                                            UNITED STATES DISTRICT COURT
                                                                                          for the
                                                                     Central District of Illinois

                 In the Matter of the Search of                                              )
            (Briefly describe the property to be searched                                    )
             or identify the person by name and address)                                     )

               THE RESIDENCE LOCATED AT                               /                      )
           204 Winding Lane, Rantoul , Illinois              ~f       t.,
                                                              I., I ) (., <,,
                                                                              1,,   _tl
                                                                                    &L----
                                                                                             ))

                                                  APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the'
 pr_rwertY,. /9 be. searched and giye .its lq,:atipn):                    .
   ::,ee Attacnment A, whrcn 1s attacned hereto and incorporated by reference.


                                Central                  District of
 located in the
                      --------                                            - - -- -Illinois
                                                                                  - - - -- - - , there is now concealed (identify the
 person or describe the property to be seized):
  See Attachment B, which is attached hereto and incorporated by reference.


            The basis for the search under Fed. R. Crim. P . 41 (c) is (check one or more):
                   ~ evidence of a crime;
                   ~ contraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who· is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                                             Offense Description
        21 U.S.C. § 841 (a)(1)                           Distribution of Controlled Substances (Cocaine and Cocaine Base)



         The @plication is based on these facts:
        See DEA Task Force Officer Nick Krippel's attached affidavit.


           ~ Continued on the attached sheet.
           rif   Delayed notice of ___]Q_ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                         /)             ...
                                                                                                    s/NICK KRIPPEL
                                                                                                                 IJ I Applicant's signature

                                                                                                          DEA Task Force Officer Nick Krippel
                                                                                                                          Printed name and title
                                                                                                                                         ~
Sworn to before me and signed in my presence.                                                       s/ERIC I. LONG

Date:      r~i feo1,                                                                                          l:::,/'         {)~ge 's signature

City and state: Urbana, Illinois                                                                      United States Magistrate Judge Eric I. Long
                                                                                                                          Printed name and title
                           2:19-mj-07198-EIL # 1      Page 2 of 31




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

   IN THE MATTER OF THE SEARCH OF Case No. I                q 'raj - 11 ~'t)
      THE RESIDENCE LOCATED AT
  204 Winding Lane, Rantoul, Illinois  Jr   0


                                         32 ~ n d e r Seal
                                      y\
                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

        I, Nick Krippel, being first duly sworn, hereby depose and state as follows:

                                    INTRODUCTION

        1.     This affidavit is submitted in support of an application for a warrant to

 search the entire premises located at 204 Winding Lane, Rantoul, ·Illinois 61832

 (hereinafter "SUBJECT PREMISES"), a location more particularly described in

Attachment A. During this search, I seek to seize evidence, fruits, and instrumentalities

of violations of Title 21, United States Code, Sections 841(a)(l) and (b)(l)(A), more

specifically described in Attachment B.

       2.     I, Nick Krippel, am a Task Force Officer ("TFO") with the Drug

Enforcement Administration (DEA) and have been employed with the DEA since May

of 2018. I have been employed with the Champaign Police Department in Champaign,

Illinois for approximately 14 years. I have specialized training in various aspects of

narcotics investigations which include but are not limited to interviewing defendants,

surveillance techniques and money laundering. I have personally conducted or assisted

in numerous investigations of state and federal criminal violations involving the illegal

trafficking of narcotics and related crimes. I have helped prepare numerous criminal
                           2:19-mj-07198-EIL # 1       Page 3 of 31




  affidavits, executed search warrants, and testified at criminal trials during my

 participation in investigations. As a DEA TFO, I am authorized to investigate

 violations of the United States Code and to execute warrants issued under the authority

 of the United States.

        3.     The information contained in this affidavit is based upon my personal

 knowledge of this investigation and upon information provided by other law

 enforcement personnel. As this affidavit is being submitted for the limited purpose of

 securing a search warrant, I have not included all of the facts known to agents

 concerning this investigation. Rather, I have set forth only those facts I believe to be

 necessary to establish probable cause to believe that located within SUBJECT

PREMISES, there is currently evidence, fruits, and instrumentalities of illegal trafficking

in controlled substances and/ or money laundering.

                                    PROBABLE CAUSE

                             Confidential Source Information

       4.     The Champaign Police Department Street Crimes Task Force ("CSCTF")

began working with a Confidential Source (hereinafter "CS") in approximately July

2019. The CS is controlled by the Champaign Police Department and is working in

exchange for consideration on charges in McLean County for the offenses of speeding,

possession of a controlled substance (less than 5 grams), and possession of drug

equipment.

       5.     The CS has previous arrests for traffic offenses, dangerous drugs, and

assault. The CS has no previous convictions for any offense. The CS has previously

                                             2
                          2:19-mj-07198-EIL # 1     Page 4 of 31




 provided reliable information that has been proven accurate to the Champaign Police

 Department relating to drug trafficking activity in the Champaign County, Illinois area.

 As detailed below, in the present investigation, the CS conducted seven controlled

 purchases in coordination with the Champaign Police Department Street Crimes Task

 Force.

                                  Present Investigation

          6.   In February of 2019, the DEA along with the Champaign Street Crimes

 Task Force (CSCTF) initiated an investigation involving individuals named Marnetta

 WALKER (WALKER) (DOB: 02/25/1986) andJyshawnJACKSON (JACKSON) (DOB:

 06/11/91). The CS involved in this investigation informed law enforcement officers that

WALKER was actively involved in the illegal distribution of cocaine and crack cocaine

in the Champaign and Rantoul, Illinois area. CS advised that WALKER works as a

middleman for a subject that the CS knows as "KG," whom agents identified as

JACKSON. The CS identified JACKSON by a Facebook photograph. At the same time,

the CS provided telephone number 217-600-1840 as a contact number for WALKER.

Illinois Department of Corrections (IDOC) Parole Officer Mario Catarinicchia provided

a contact number for JACKSON of 217-721-2822. IDOC Officer Catarinicchia advised

that 217-721-2822 is the telephone number that JACKSON will call him from to arrange

parole compliance checks. A DEA Administrative Subpoena for telephone subscriber

information indicates telephone number 217-721-2822 is subscribed to "Jyshawn

JACKSON" at 117 Winding Lane, Rantoul, IL. IDOC Parole Agent Catariniccihia

advised that 117 Winding Lane, Rantoul, IL, is JACKSON'S paroled address, however

                                           3
                          2:19-mj-07198-EIL # 1       Page 5 of 31




 he does not believe JACKSON to be residing at that residence. In my training and

 experience I know that often drug traffickers provide false addresses as law

 enforcement to avoid detection of their criminal activities. DEA Administrative

 Subpoenas for the telephone numbers for WALKER and JACKSON were also cross

 referenced to show contacts between the phone numbers. This report showed contact

 between WALKER and JACKSON' s phone numbers during each of the seven

 controlled purchases in the present investigation.

       7.     In July of 2019, the DEA, in conjunction with the Champaign Street

Crimes Task Force ("CSCTF"), formulated a plan to conduct multiple controlled

purchases from JACKSON and WALKER utilizing the CS. Audio/video recording

devices were utilized during this operation.

                              Controlled Purchase #1

       8.     On July 18, 2019, at approximately 12:33 p.m., your affiant, DEA Task

Force Officer ("TFO") Nick Krippel, and DEA Task Force Officer ("TFO") Marshal

Henry met with the CS at a pre-arranged location, an anticipation of the purchase of

purported crack cocaine from WALKER. The CS and CS' s vehicle were searched for

contraband, with negative results.

      9.     At approximately 11:05 a.m. on the same date, the CS sent a text message

to WALKER at the telephone number 217-600-1840, which stated "BDU in ten min

FuFu." From my training and experience, I believe "BDU" to mean "be to you" and

"FuFu" is a nickname for WALKER. CS then called the telephone number 217-600-1840.



                                            4
                          2:19-mj-07198-EIL # 1      Page 6 of 31




  During this call, he spoke to a subject who the CS recognized as WALKER and told

 WALKER he/ she is three to five minutes away.

        10.    At approximately 11:14 a.m., DEA TFO Krippel provided the CS with $500

 SCTF Official Advanced Funds (OAF) and the covert audio/video recording equipment

 was activated. At approximately 11:14 a.m., the CS left this location, covertly followed

 by DEA TFO Henry and DEA SA Santoyo. At approximately 11:15 a.m. Officer Quinley

 observed CS arrive and park in WALKER'S driveway at 601 W. Bloomington Road,

 Champaign, Champaign County, Illinois. Officer Quinley observed the CS exit the CS

 vehicle and enter the residence.

       11.    At approximately 11:31 a.m., the CS and WALKER exited the residence

and entered the CS vehicle. The CS then drove WALKER down the street to the Golden

Hour convenient store. WALKER exited the CS vehicle and entered the store. At

approximately 11:35 hours, WALKER exited the store and returned to the CS vehicle.

The CS then drove back to the driveway at 601 West Bloomington Road.

       12.    At approximately 11:36 hours, a red Pontiac sedan bearing IL registration

#723238 arrived. The vehicle is registered to Jyshawn JACKSON at 117 Winding Lane,

Rantoul, Illinois, and was identified as a 2002 Pontiac coupe. WALKER walked over to

the Pontiac and got into the front passenger seat. WALKER then exited the Pontiac and

returned to the CS vehicle. The CS then departed back to pre-arranged location. A

black male exited the Pontiac, and then the male and WALKER entered WALKER' s

residence.




                                            5
                          2:19-mj-07198-EIL # 1      Page 7 of 31




        13.    At approximately 11:38 a.m., agents arrived back to the pre-arranged

 location with the CS. The CS provided agents with a clear plastic baggie containing

 suspected crack cocaine. The CS and CS' s vehicle were searched for contraband, with

 negative results. Moments later, agents debriefed the CS.

        14.    The CS informed agents that the CS had arrived at WALKER'S residence

 and entered the house. WALKER had then called an unknown subject and told them

 that the money was there. The CS then gave WALKER a ride to Golden Hour so that

 she could obtain cigarettes. When the CS returned to WALKER'S residence, a red

 Pontiac arrived. The CS provided WALKER with the $500 USC/ OAF. WALKER

 entered the red Pontiac and then returned to the driver window of the CS' s vehicle.

WALKER then handed the CS a bag containing suspected crack cocaine. A subject the

CS knows as "KG" then exited the red Pontiac. WALKER and the subject that CS

knows as "KG" then entered WALKER'S residence. The CS departed back to the

prearranged location.

       15.    TFO Krippel showed the CS a photograph of WALKER with identifiers

hidden. The CS positively identified WALKER as the subject that handed him the crack

cocaine. TFO Krippel also showed the CS a photograph of JACKSON with identifiers

hidden. The CS positively identified JACKSON as the subject that the CS knows to be

"KG" and who provided the crack cocaine to WALKER.

      16.     On same date, TFO Krippel weighed and conducted a field test on the

suspected crack cocaine. TFO Krippel discovered the suspected crack cocaine weighed




                                            6
                          2:19-mj-07198-EIL # 1      Page 8 of 31




  approximately 6.6 grams and field-tested positive for the presence of cocaine. TFO

 Krippel secured the suspected crack cocaine into CPD evidence.

                               Controlled Purchase #2

        17.    On July 25, 2019, at approximately 10:40 a.m., your affiant, DEA TFO Nick

 Krippel, and DEA SA Martin Santoyo met with the CS at a pre-arranged location, in

 anticipation of the purchase of purported crack cocaine from WALKER and JACKSON.

 The CS and CS' s vehicle were searched for contraband, with negative results.

       18.     On same date, at approximately 10:48 p.m., the CS received a covertly

 recorded telephone call from 217-600-1840, utilized by WALKER. During the call, the

 CS and WALKER arranged the price for another purchase of approximately one-quarter

 ounce of cocaine and also made arrangements for a larger purchase of an ounce or more

of crack cocaine. WALKER says that she will ask "him" about the price and call the CS

back. A short time later, the CS received a second telephone call from WALKER.

During this telephone call, WALKER said, "Okay, he says if it positive that you will

come back Tuesday then he can do four." CS responded, 'Tm positive I can come

Tuesday, but I need to talk to him what is happening on Tuesday." Walker said,

"Tuesday he says he gon' charge 1500." CS said, "1500 for one full one, and he will

whip it." (I know from my training and experience that to "whip" means to cook

cocaine into crack cocaine.) WALKER said, "Yeah he did not have time to do it today."

The CS then confirmed that he/ she would be there.

      19.     TFO Krippel and SA Santoyo provided the CS with $400 SCTF USC/OAF

and activated the covert audio/video recording devices. CS then drove from the pre-

                                           7
                          2:19-mj-07198-EIL # 1     Page 9 of 31




 arranged location to WALKER'S residence at 601 W. Bloomington Road, Champaign,

 IL, while being under constant surveillance by agents.

        20.    On the same date, at approximately 11:11 a.m., Officer Quinley observed

 the CS arrive and park in WALKER'S driveway, then observed a black female

 (confirmed via video/audio recordings to be WALKER) exit the residence and get into

 CS vehicle. At approximately 11:19 a.m., Officer Quinley observed a gray Buick bearing

 IL registration #BN79116 arrive and also park in WALKER'S driveway near the CS

 vehicle. WALKER then exited the CS vehicle and walked over to the gray Buick. At

 approximately 11:21 a.m ., Officer Kerner observed WALKER exit the Buick and reenter

the CS vehicle. At approximately 11:22 a.m:, Officer Kerner observed the gray Buick

depart. At approximately 11:22 a.m., TFO Krippel observed the CS depart the residence

and return to the pre-arranged location.

       21.    At approximately 11:24 a.m., agents arrived back to the pre-arranged

location with the CS. The CS provided agents with a clear plastic baggie containing

suspected cocaine. The CS and CS' s vehicle were searched for contraband, with

negative results. Moments later, agents debriefed the CS.

      22.     The CS told agents when he/ she arrived at 601 W. Bloomington Road, the

CS sent a text message to WALKER to inform her he/ she was in the driveway.

WALKER exited the residence entered the CS vehicle. WALKER told the CS that "he"

is on the way. After a brief conversation, CS provided $400 to WALKER. The CS

advised WALKER then exited the CS vehicle and entered a gray BUICK, where she




                                           8
                          2:19-mj-07198-EIL # 1     Page 10 of 31




 remained briefly before rfentering the CS vehicle to hand the CS a bag of suspected

 cocaine. After a brief conversation, the CS then drove back to pre-arranged location.

        23.    Following this second controlled purchase of suspected cocaine from

 WALKER and JACKSON, SCTF agents conducted surveillance on JACKSON'S gray

 Buick as it left 601 W. Bloomington Road. Agents ran a records check on the plate

 number BN79116 and discovered the vehicle was registered to Jyshawn JACKSON at

 117 Winding Lane, Rantoul, IL.    TFO Krippel and SA Santoyo caught up to the

 surveillance detail following the release of CS. TFO Krippel observed the Buick parked

 at the convenient store located at 904 N. Fourth Street, Champaign, Illinois, then saw

JACKSON exit the vehicle and walk towards the convenient store.

       24.    On same date, TFO Krippel transported the suspected cocaine to the

Champaign Police Department. The substance field-test tested positive for the presence

of cocaine and weighed 7.6 grams, with packaging.

                             Controlled Purchase #3

       25.    On July 31, 2019, the DEA and CSCTF formulated a plan to purchase one

ounce and one quarter-ounce of suspected crack cocaine from WALKER and

JACKSON. At approximately 10:45 a.m., your affiant, DEA TFO Nick Krippel, and

DEA SA Martin Santoyo met with the CS at a pre-arranged location, an anticipation of

another purchase of crack cocaine from WALKER and JACKSON. Prior to the

purchase, the CS and CS' s vehicle were searched for contraband, with negative results.




                                            9
                           2:19-mj-07198-EIL # 1      Page 11 of 31




         26.    At approximately 10:52 a:m., the CS placed a recorded telephone call to

  WALKER at the telephone number 217-600-1840. The CS told WALKER that he/ she

 was about 5 or 10 minutes away. WALKER responded, "Yeah let me call him."

        27.     TFO Krippel and SA Santoyo provided CS with $1800 DEA USC/OAF

 and the covert audio/video recording devices. CS then drove from the pre-arranged

 location to WALKER'S residence at 601 W. Bloomington Road, Champaign, Illinois,

 while being under constant surveillance by agents.

        28.    On the same date, at approximately 11:03 a.m., Officer Quinley observed

 the CS vehicle arrive at 601 W Bloomington Road, Champaign, Ilinois. At

 approximately 11:33 a.m., Officer Quinley observed WALKER exit the residence and

 walk to the CS vehicle and have a conversation with CS. At approximately 11:38 a.m.,

Officer Quinley observed a silver Buick bearing IL registration BN79116 arrive at 601 W.

Bloomington Road and park in the driveway. Officer Quinley observed WALKER get

into the front passenger seat of the Buick. At approximately 11:39 a.m., Officer Quinley

observed WALKER exit the gray Buick and return to the CS vehicle. TFO Krippel and

SA Santoyo then followed the CS back to the pre-arranged location.

       29.     At approximately 11:42 a.m., agents arrived back to the pre-arranged

location with the CS. Agents retrieved the covert audio/video recording equipment

from the CS and CS vehicle. The CS provided agents with a clear plastic baggie

containing suspected cocaine and a clear bag containing suspected crack cocaine. The

CS and CS' s vehicle were searched for contraband, with negative results. Moments

later, agents debriefed the CS.

                                           10
                         2:19-mj-07198-EIL # 1      Page 12 of 31




        30.    The CS told agents when he/ she had arrived at 601 W. Bloomington

 Road, he/she spoke to WALKER on the telephone. WALKER asked the CS to take her

 to the store. CS advised WALKER that the CS was not going to take her to the store.

 WALKER then asked the CS to come into her residence. CS told WALKER that he had

 too much money and did not want to come into the residence. WALKER eventually left

 her residence and had a conversation with the CS at the driver side door of the CS

 vehicle. A silver Buick arrived and the CS provided $1800 to WALKER. WALKER then

 entered the silver Buick. One minute later, WALKER exited the silver Buick and

 walked to the open driver side window of the CS vehicle. WALKER placed the bags of

suspected crack cocaine and suspected cocaine onto the CS' s lap. The CS then weighed

the suspected cocaine and crack cocaine and departed back to pre-arranged location.

       31.    On the same date, agents maintained surveillance of JACKSON. Officer

Quinley and Officer Kener used a recording device and observed JACKSON reposition

his vehicle in the driveway at 601 West Bloomington Road. Officers then recorded

JACKSON as he exited his vehicle and entered WALKER'S residence at 601 W.

Bloomington Road, Champaign, Illinois.

       32.    On same date, DEA SA Santoyo transported the suspected crack cocaine

and powder cocaine to the DEA Springfield office, where SA Santoyo processed the

exhibit. The purported crack-cocaine weighed approximately 6.07 grams, with

packaging and field-tested positive for the presence of cocaine. The purported cocaine

weighed approximately 27.93 grams, with packaging and field-tested positive for the




                                           II
                           2:19-mj-07198-EIL # 1     Page 13 of 31




 pr.e sence of cocaine. The exhibits is currently at the DEA North Central Laboratory,

 with final laboratory analysis pending.

                              Fourth Controlled Purchase

        33.      On August 8, 2019, the DEA and CSCTF formulated a plan to purchase to

 purchase one quarter ounce of suspected crack cocaine from WALKER and JACKSON

 for $500 USC/OAF. At approximately 3:52 p.m .. , your affiant, DEA TFO Krippel, and

 DEA SA Santoyo met with the CS at a pre-arranged location, an anticipation of the

 purchase of a quarter ounce of crack cocaine from WALKER and JACKSON. The CS

and CS' s vehicle were searched for contraband, with negative results.

       34.      At approximately 4:02 p.m., the CS received a telephone call from

WALKER at the telephone number 217-600-1840. During the conversation, WALKER

directed the CS to meet her at the intersection of Sunset and Busey Streets in Urbana,

Illinois. WALKER also told the CS that she already had the drugs because "he" had left

them with her. It is believed based on prior purchases that the male being referenced

by WALKER was JACKSON. It should be noted that this telephone conversation was

not recorded.

       35.      At approximately 4:07 p.m., the CS received another telephone call from

WALKER at the telephone number 217-600-1840. During this telephone call, WALKER

told the CS to meet her in front of 1203 North Busey in Urbana, Illinois.

      36.       At approximately 4:09 p.m., TFO Krippel and SA Santoyo followed the CS

to a new pre-arranged location. At approximately 4:17 p.m., the CS was provided with



                                            12
                         2:19-mj-07198-EIL # 1     Page 14 of 31




  $500 DEA USC/OAF and the covert audio/video recording devices. The CS then drove

 from the pre-arranged location to the area of 1203 N. Busey, Urbana, IL, while being

 kept under constant surveillance by agents.

        37.    On the same date, at approximately 4:19 p.m., TFO Henry observed the

 CS arrive and park in front of 1203 N. Busey, Urbana, Illinois. TFO Henry observed

 the CS temporarily move south out of the view of surveillance units. At approximately

 4:23 p.m., TFO Krippel and SA Santoyo observed the CS driving north on Busey from

 the area of 1203 N. Busey. SA Santoyo and TFO Krippel follow CS back to pre-

 arranged location.

       38.    At approximately 4:23 p.m., agents arrived back to the pre-arranged

location with the CS. Agents retrieved the covert audio/video recording equipment

from the CS and CS vehicle. The CS provided agents with a clear bag containing

suspected crack cocaine. The CS and CS' s vehicle were searched for contraband, with

negative results. Moments later, agents debriefed the CS.

       39.    The CS told agents that the CS had arrived at 1203 N. Busey in Urbana,

Illinois, and had parked in the street. The CS observed WALKER exit from the unit to

the south of 1203 N. Busey, then enter the CS vehicle. The CS provided WALKER with

$400; WALKER asked for the other $100. The CS told WALKER that she is taxing him,

but then provided WALKER with an additional $100. WALKER pulled the suspected

crack cocaine from her pants and handed it to CS. CS and WALKER then had a

conversation about a bigger purchase.


                                          13
                          2:19-mj-07198-EIL # 1     Page 15 of 31




        40.    On same date, DEA SA Santoyo transported the suspected crack cocaine

 to the DEA Springfield office, where SA Santoyo processed the exhibit. The exhibit

 weighed approximately 4.53 grams, with packaging and field-tested positive for the

 presence of cocaine. The exhibit is currently at the DEA North Central Laboratory, with

 final laboratory analysis pending.

                             Fifth Controlled Purchase

        41.    On August 15, 2019, the DEA SRO and the CSCTF formulated a plan to

 purchase one ounce and one quarter-ounce of crack cocaine from WALKER and

JACKSON for $1800 DEA USC/OAF. At approximately 10:38 a.m., your affiant, DEA

TFO Krippel, and DEA SA Santoyo met with the CS at a pre-arranged location, an

anticipation of the purchase of crack cocaine from WALKER and JACKSON. The CS

and CS' s vehicle were searched for contraband, with negative results.

       42.    At approximately 10:41 a.m., the CS placed a recorded call to WALKER at

the telephone number 217-600-1840. During the conversation, WALKER told the CS

that she will call "him" and to meet her at the same spot. Based on the context of the

conversation and the prior purchases, it is believed the male being referenced was

JACKSON.

       43.    At approximately 10:57 a.m., the CS was provided with $1800 DEA

USC/OAF and the covert audio/video recording devices. The CS then drove from the

pre-arranged location to the area of 1203 N. Busey, Urbana, Illinois, while being kept

under constant surveillance by agents.



                                           14
                          2:19-mj-07198-EIL # 1      Page 16 of 31




         44.    On the same date, at approximately 11:02 a.m ., Sgt. Griffet observed the

 CS park on the side of the road on North Busey Avenue. A short time later, Sgt. Griffet

 observed a female (later identified through reviewing the video/ audio recording to be

 WALKER) enter the CS vehicle. Sgt. Griffet maintained aerial surveillance of the CS as

 he/ she traveled to and parked in the parking lot of a convenient store located at 904

 North Fourth Street. Champaign, Illinois. Sgt. Griffet observed WALKER exit the CS

 vehicle and enter the convenient store. A short time later, Sgt. Griffet observed

 WALKER exit the store and reenter the CS' vehicle. At approximately 11:15 a.m., Sgt.

 Griffet observed WALKER exit CS vehicle, walk to a maroon Jeep Cherokee, and enter

 the backseat. The driver of the Jeep Cherokee was not visible to surveilling officers. At

approximately 11:18 a.m., Sgt. Griffet observed WALKER exit the maroon Jeep

Cherokee and reenter the CS vehicle. At approximately 11:19 a.m., Sgt. Griffet observed

the CS vehicle drive up to the maroon Jeep Cherokee. At approximately 11:21 a.m., Sgt.

Griffet observed WALKER again exit the CS vehicle to enter the Jeep Cherokee, before

returning to the CS vehicle yet again. A short time later, Sgt. Griffet advised that both

vehicles were departing. At approximately 11:25 a.m., Officer Carpenter advised that

the Illinois regish·ation plate on the Jeep Cherokee was #BP92453. SCTF officers, along

with Sgt. Griffet, maintained ground and aerial surveillance of the Jeep Cherokee as it

traveled to Rantoul, Illinois. TFO Henry, TFO Krippel, and SA Santoyo maintained

surveillance of the CS.

       45.     At approximately 11:50 a.m., Officer Quinley observed the Jeep Cherokee

park in the driveway at 204 Winding Lane, Rantoul, Illinois. At approximately 11:52

                                            15
                           2:19-mj-07198-EIL # 1      Page 17 of 31




  a.m., Sgt. Griffet observed a black male (later identified by the CS as the subject he

 knows as "KG" and identified by agents as JACKSON) exit the residence at 204

 Winding Lane, Rantoul, IL, and get into the front passenger seat of the Jeep Cherokee.

 Sgt. Griffet maintained surveillance of the Jeep as it traveled back to the Circle Kat 1501

 N. Lincoln, Urbana, Illinois.

        46.    Prior to arriving at the Circle K, the Jeep Cherokee - with JACKSON in the

 passenger seat - pulled to the side of the road near a parked white Chevrolet Tahoe.

 The driver of the Tahoe (unidentified by investigators) exited the Tahoe and

 approached the Jeep's driver's window. After approximately one minute, the Jeep

 departed the area and proceeded to the Circle K.

       47.     At approximately 12:07 p.m., TFO Henry observed the CS vehicle depart

from 904 North Fourth Street and travel to the Circle K located at 1501 N. Lincoln,

Urbana, Illinois. At approximately 12:17 pm., TFO Krippel observed the Jeep Cherokee

pull into the parking lot of the Circle K and park near CS vehicle. TFO Krippel

observed WALKER exit the CS vehicle, walk over to the Jeep, and meet with JACKSON.

At approximately 12:19 p.m., Sgt. Griffet observed WALKER reenter the CS vehicle,

while the Jeep departed northbound on Lincoln Avenue. At approximately 12:20 p .m.,

TFO Krippel followed the CS vehicle to the 1100 block of N. Busey Avenue, where

WALKER exited the CS vehicle. At approximately 12:23 p.m., TFO Krippel and SA

Santoyo returned to the pre-arranged location with CS.

      48.     At approximately 12:23 p.m.., agents arrived back to the pre-arranged

location with the CS. Agents retrieved the covert audio/video recording equipment

                                             16
                          2:19-mj-07198-EIL # 1       Page 18 of 31




 from the CS and CS vehicle. The CS provided agents with two clear bags containing

 suspected crack cocaine. The CS and CS' s vehicle were searched for contraband, with

 negative results. Moments later, agents debriefed the CS.

        49.    CS told agents that the CS had picked up WALKER on Busey Avenue.

 WALKER directed the CS to Town and County Apartments. As they were driving to

 Town and Country, WALKER redirected CS to the convenient store on Fourth Street.

 CS drove to the convenient store on Fourth Street and parked in the parking lot.

 WALKER got out of the vehicle and went into the store. WALKER returned from the

 store and got into the CS vehicle. When a red Jeep arrived, Walker entered the Jeep for

 a brief period then reentered the CS vehicle with one ounce of crack cocaine. The CS

weighed the crack cocaine and discovered it to be approximately one ounce. The CS

told WALKER to return the crack cocaine to "him" (meaning JACKSON) as it is "short"

(meaning the weight was too low). WALKER returned to the Jeep, then reentered the

CS vehicle with the same one ounce of crack cocaine. WALKER gave the ounce of crack

cocaine back to the CS and told the CS that "he" can go get the other quarter ounce.

Based on the context of the conversation and the prior purchases, it is believed that the

male being referenced was JACKSON.

       50.    WALKER then took the $1500 to the red Jeep. The Jeep pulled up near the

CS, and JACKSON (known to CS as "KG") told the CS that he will go get the other

quarter ounce of crack cocaine. The CS then took WALKER to Grammercy Apartments,

so she could pick up an application. The CS believed the cocaine would be delivered

back at 904 N. Fourth Street, so he drove to the convenient store to wait for the Jeep.

                                             17
                         2:19-mj-07198-EIL # 1      Page 19 of 31




 WALKER received a call from JACKSON, who told her to go to the Circle Kon Lincoln

 A venue. The CS traveled to the Circle K and parked in the lot. "KG" then arrived back

 in the Jeep. The CS gave WALKER $300, who took it to JACKSON at the Jeep, before

 she returned to the CS vehicle. WALKER then handed the CS an additional one

 quarter ounce of crack cocaine, which she pulled from her bra/ chest area. The CS then

 dropped WALKER back off on North Busey.

       51.    On same date, DEA SA Santoyo transported the suspected crack cocaine

 to the DEA Springfield office, where SA Santoyo processed the exhibit. One clear plastic

 baggie weighed approximately 26.95 grams, with packaging and field-tested positive

for the presence of cocaine. The second clear plastic baggie weighed approximately 7.87

grams, with packaging and field-tested positive for the presence of cocaine. The exhibit

is currently at the DEA North Central Laboratory, with final laboratory analysis

pending.

       52.    On the same date, agents maintained surveillance of the red Jeep after it

left the Circle K. Agents followed the Jeep back to Rantoul, IL. At approximately 12:40

p.m., Officer Quinley observed the Jeep park in the driveway at 204 Winding Lane,

Rantoul, Illinois, and observed JACKSON exit the Jeep and enter the residence.

                           Sixth Controlled Purchase

      53.    On September 5, 2019, the DEA and CSCTF formulated a plan to

purchase another quarter ounce of suspected crack cocaine from WALKER and

JACKSON for $500 DEA USC/OAF. At approximately 11:17 a.m., your affiant, DEA

TFO Krippel, and DEA SA Santoyo met with the CS at a pre-arranged location, in

                                           18
                           2:19-mj-07198-EIL # 1     Page 20 of 31




  anticipation of the purchase. The CS and CS' s vehicle were searched for contraband,

 with negative results.

          54.    On the same date, at approximately 11:10 a.m., Officer Quinley was

 conducting surveillance at 204 Winding Lane, Rantoul, Illinois. Officer Quinley

 observed JACKSON exit the residence and get into the front passenger seat of a red

 Jeep.

          55.    At approximately 11:24 a.m., the CS placed a recorded call to WALKER at

 the telephone number 217-600-1840. During this conversation, WALKER told the CS to

 meet her at the same spot. The CS asked WALKER if "he" will be ready and WALKER

 replies that "he" should be. From the context of the conversation and the events of the

prior purchases, the male being reference is believed to be JACKSON.

         56.    At approximately 11:43 a.m., the CS was provided with $500 DEA

USC/OAF and the covert audio/video recording devices. The CS then drove from the

pre-arranged location to the area of 1203 N. Busey, Urbana, Illinois, while under

constant surveillance by agents.

         57.    On the same date, at approximately 11:46 a.m., TFO Krippel observed the

CS pull up to the area near 1203 N . Busey and a black female (later identified as

WALKER after reviewing the covert audio/ video recordings) entered the CS vehicle.

The CS was then kept under constant surveillance as he traveled to Illini Convenience

(located at 808 East Main Street, Urbana, IL).

         58.    At approximately 11:59 a.m., Deputy Malloch observed a red Jeep

Cherokee with Illinois registration #BP92543 (the same vehicle used in the August 15,

                                            19
                          2:19-mj-07198-EIL # 1     Page 21 of 31




 2019, controlled purchase) pull into the parking lot of Illini CQnvenience and park near

 CS. Deputy Malloch observed WALKER exit the CS vehicle and get into the back

 passenger seat of the Jeep. Deputy Malloch then observed WALKER exit the Jeep and

 walk to CS vehicle. WALKER then returned to the passenger side of the Jeep. At

 approximately 12:04 p.m., Deputy Malloch observed the Jeep and the CS vehicle to exit

 the parking lot.

        59.    At approximately 12:08 p.m., TFO Krippel had followed the CS vehicle

 back to the area of 1203 N. Busey, where WALKER exited the vehicle. CS then departed

 to travel back to the pre-arranged location.

        60.    At approximately 12:12 p.m., agents arrived back to the pre-arranged

location to meet with the CS. Agents retrieved the covert audio/video recording

equipment from CS and CS vehicle. The CS provided agents with one clear bag

containing suspected crack cocaine. The CS and CS' s vehicle were searched for

contraband, with negative results. Moments later, agents debriefed the CS.

       61.    The CS told agents that he/ she had picked up WALKER; once inside the

CS vehicle, WALKER called "him" (believed to be JACKSON). During the telephone

call "he" directed WALKER to the Illini Convenient Store. The CS arrived and parked

in the parking lot. A short time later, a Jeep pulled up near the CS. The CS identified

the passenger as the subject that the CS knows as "KG" and is the same individual that

provided the cocaine to WALKER on all previous transactions. The CS provided

WALKER with $500 US currency. WALKER got into the red Jeep, then returned to the



                                            20
                         2:19-mj-07198-EIL # 1      Page 22 of 31




 CS' vehicle, where she provided CS with the suspected crack cocaine. The CS was

 parked one spot away from "KG" and the two had a brief conversation about KG
                                                •
 coming to the area where the CS resides. The CS then departed and dropped

 WALKER back off in the ar~a of 1203 N . Busey.

        62.    On same date, DEA SA Santoyo transported the suspected crack cocaine

 to the DEA Springfield office, where SA Santoyo processed the exhibit. The exhibit

 weighed approximately 7.12 grams, with packaging and field-tested positive for the

 presence of cocaine. The exhibit is currently at the DEA North Central Laboratory, with

final laboratory analysis pending.

                              Additional Investigation

       62.    On Monday, September 23, 2019, TFO Krippel went to the City of Rantoul

Police Department and spoke with their records division in reference to the utilities at

204 Winding Lane, Rantoul, Illinois, seeking to determine in whose name the utilities

are registered. TFO Krippel learned that the utilities are registered to Darryl Nelson.

TFO Krippel is familiar with Nelson from prior investigations, as he is known drug

distributor. Nelson was the target of drug investigation by Rantoul Police in 2014 and

the target of a drug investigation by the Champaign Street Crimes Task Force in 2018.

       63.    Based upon my training and experience in investigating illegal drug

trafficking organizations, my discussions with other law enforcement agents with

additional experience, information learned through discussions with drug traffickers

and others during investigative interviews, and my participation in the execution of

other search warrants, I am familiar with common methods and procedures used by

                                           21
                        2:19-mj-07198-EIL # 1      Page 23 of 31




drug traffickers, including the storage and maintenance of narcotics and money.

Through the above, I am aware that:

   a. Persons and organizations often use multiple locations besides or in addition to

      their personal residence as "stash houses" to discreetly conceal their illegal

      drugs, drug proceeds (including USC/OAF used during controlled purchases)

      and their whereabouts. By using "stash houses" the dealer minimizes his

      chances of being detected by Law Enforcement or robbed of drug proceeds

      or illegal drugs by rival drug dealers. Personas involved in drug trafficking

     prefer to keep their drugs in close proximity to them so that they are quickly

     accessible to sell once a person contacts them to purchase the illegal narcotics.

  a. Persons and organizations illegally trafficking in controlled substances generally

     have large amounts of currency on hand in a location to which they have ready

     access and which they believe to be secure, since the illegal nature of drug

     transactions causes them to almost always be conducted in cash.

  b. Persons and organizations trafficking illegally in controlled substances usually

     maintain books, receipts, notes, ledgers, or other forms of records relating to the

     ordering, purchase, receipt sale, or distribution of controlled substances. Drug

     traffickers commonly obtain and/ or distribute controlled substance on a "front"

     (consignment) basis, and must keep track of money owed by and to them.

     Records of those and other transactions are typically maintained in locations to

    which the drug traffickers have ready access and which they believe to be secure.




                                          22
                      2:19-mj-07198-EIL # 1       Page 24 of 31




 c. The large amount of currency involved in and derived from illegal drug

    trafficking commonly leads to a variety of financial transactions relating to

    obtaining, transferring, depositing, withdrawing, converting, or storing large

    amounts of currency, and spending large sums of money in cash and other

    forms. It is common for drug traffickers to maintain records, receipts, and other

    evidence of such expenditures and financial activities, including such items such

   as jewelry, precious gems, safe deposit box keys, and money wrappers, as well as

   invoices, sales receipts, receipts relating to the purchase of financial instruments

   and the transfer of funds, records of real estate transactions, statements of

   account, deposit slips, money orders and cashier's checks and related receipts,

   canceled checks, check registers, other records from financial institutions,

   ledgers, financial statements, stock certificates, bonds, other financial

   instruments, credit card records, and similar receipts and records.

d. Because large expenditures of cash by someone with no apparent legitimate

   source for that much currency can arouse suspicions and lead to reports to and

   investigations by law enforcement agencies, drug traffickers commonly engage

   in various financial transactions designed to disguise the source of their drug

  money or to convert it into some apparently legitimate asset or form of mcome

  so it can be spent or transferred without attracting the attention of law

  enforcement authorities, which is commonly referred to as "money laundering."

  Records of such financial transactions are typically retained by the traffickers and

  include invoices, sales receipts, receipts relating to the purchase of financial

                                        23
                         2:19-mj-07198-EIL # 1       Page 25 of 31




      instruments and the transfer of funds, records of real estate transactions,

      statements of account deposit slips, money orders and cashier's checks and

      related receipts, canceled checks, check registers, other records from financial

      institutions, ledgers, financial statements, stock certificates, bonds, other financial

      instruments, credit card records, and similar receipts and records.

 e. As part of such money laundering activities, illegal drug traffickers often

      purchase and/ or title their assets in fictitious names or aliases, or in the names of

      relatives, associates, or business entities to avoid detection of those assets and

      their true ownership by the government and law enforcement agencies, Even

     though such assets are in names other than the drug traffickers actually own and

     continue to use these assets, and exercise dominion and control over them.

     Therefore, the records and receipts described above are often in the names of

     nominees.

f.   Persons and organizations illegally trafficking in controlled substances usually

     maintain books, notes, or other records containing personal notations of names,

     addresses, and/ or telephone numbers of their drug customers, suppliers,

     distributors, couriers, and other criminal associates.

g. Persons involved in illegal drug trafficking very often travel to other locations to

     meet with suppliers, other drug distributors, associates, or customers, and

     subsequently retain records of that travel such as receipts for expenditures such

     as the purchase of fuel at service stations or meals, copies of tickets or receipts for




                                           24
                           2:19-mj-07198-EIL # 1      Page 26 of 31




          public transportation, transportation or travel schedules, car rental agreements

          and receipts, and other notes.

    h . Persons involved in illegal drug trafficking often take or keep photographs of

         their drug associates, property, or drug product. Those photographs are usually

         maintained at their residences or places of drug business.

    1.   Persons involved in illegal drug trafficking usually maintained the substantial

         amounts of currency, other assets, and various types of records described above

         in secure locations to which they have ready access and over which they have

         control, directly or through others, such as their homes.

                                      CONCLUSION

         63.    Based on the foregoing, I respectfully submit there is probable cause to

believe that WALKER and JACKSON have violated and is continuing to violate Title 21,

United States Code, Section 841(a)(l) and 846. Additionally, I believe the foregoing

provides probable cause to believe that the property, evidence, fruits, and

instrumentalities of these offenses, including the OAF moneys provided to JACKSON

and other items more fully described in Attachment B of this affidavit, are located at the

SUBJECT PREMISES, a location more particularly described in Attachment A.

Therefore, I respectfully request that this Court issue a search warrant for the SUBJECT

PREMISES, authorizing the search for and seizure of items described in Attachment B.




                                             25
                                2:19-mj-07198-EIL # 1              Page 27 of 31




             64.     Because this investigation is ongoing and its success would be jeopardized

      if its contents of this Affidavit were made public at this time, I am requesting that this

      Affidavit and the accompanying Search Warrant documents be sealed until further

      Court Order.

                     Further, affiant sayeth not.




                                                                           s/NICK KRIPPEL

                                                                       Task Force Officer Nick Krippel
                                                                     Drug Enforcement Administration


                                                            f'J-

     Swo~~d subsc~ before me on this                1- 'f     day of September, 2019.
    s/ERIC I. LONG


C    ERICI.~C
     UNITED STATES MAGISTRATE JUDGE




                                                     26
                        2:19-mj-07198-EIL # 1       Page 28 of 31




                                  ATTACHMENT A

                                Property to Be Searched

The SUBJECT PREMISES is described as a blue in color single family residence with the

numbers "204" affixed to the front of the residence, located at 204 Winding Lane,

Rantoul, Illinois. The SUBJECT PREMISES also has an approximate Global Positioning

System (GPS) coordinates of 40.311194203298, -88.1380190605343 and is located in the

Central District of Illinois. The SUBJECT PREMISES includes the residential dwelling

and any garage or grounds of the property.




                  Photograph of 204 Winding Lane, Rantoul, Illinois.


                                         27
                          2:19-mj-07198-EIL # 1      Page 29 of 31




                                    ATTACHMENT B

                             Items to be Searched and Seized

       1.     Items that constitute or contain evidence, instrumentalities, or fruits of

violations of Title 21, United States Code, Section 841 (Distribution of Controlled

Substances), and violations of Title 18, United States Code, Section 1957 (Money

Laundering), including:

             a.     Illegal controlled substances;

             b.     Substantial amounts of currency; possibly contained in safes, lock-

             boxes or other security containers;

             c.     Books, receipts, notes, ledgers, cellular telephones, computer or

             electronic organizer files, or other records in any form evidencing the

             ordering, purchase, receipt, sale, or distribution of controlled substances

             and/ or currency collected from controlled substance transactions,

             including present or past debts owed to or from other persons;

             d.     Financial records and other items relating to obtaining,

            transferring, depositing, withdrawing, converting, or storing large

            amounts of currency, or spending large sums of money in cash or other

            forms, including, but not limited to, such items and records as jewelry,

            precious gems, safe deposit box keys, money wrappers, invoices, sales

            receipts, receipts relating to the purchase of financial instruments and the

            transfer of funds, records of real estate transactions, statements of account,

            deposit slips( money orders and cashier 1s checks and related receipts,

                                           28
                2:19-mj-07198-EIL # 1       Page 30 of 31




     canceled checks, check registers, passbooks, other records from financial

     institutions, ledgers, financial statements, stock certificates, bonds, other

     financial instruments, credit card records, and vehicle titles;

     e.     Books, notes, or other records containing personal notations of

     names, addresses, telephone numbers, currency notations, insurance

     information or other information related to the distribution of controlled

     substances or monetary transactions;

 f.         Tickets, car rental receipts, schedules, notes, or other records

 evidencing travel outside the immediate municipal area;

 g.         Photographs of other persons, property, currency or controlled

 substances constituting evidence of associations between persons

 participating in controlled substance trafficking;

h.         Records evidencing occupancy or ownership of the premises

described above, including, but not limited to, utility and telephone bills,

mail envelopes, or addressed correspondence; and,

1.         Telephone records, bills and receipts of purchase;

J·        Computers, computer hardware or software, computer printers,

computer storage devices, computer peripheral devices that allow users to

enter or retrieve data from storage devices, all magnetic storage devices as

well as the central processing unit (CPU);

k.         Cellular telephones and cellular telephone content;

                                  29
           2:19-mj-07198-EIL # 1       Page 31 of 31




I.     Firearms and ammunition; and

m.     Paraphernalia for weighing, diluting, packaging, and distributing

illegal controlled substances including, but not limited to, scales, plastic

bags with missing corners, grinders, sifters, and diluting agents.




                             30
